Citation Nr: 1412615	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  08-22 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1969 to September 1973.  

This appeal initially came to the Board of Veterans' Appeals (Board) from an April
2008 rating decision.   In August 2012, the Board declined to reopen the Veteran's claim.   The Veteran appealed this decision to the Court of Appeals for Veterans
Claims (Court).  

In December 2012, the Court vacated the August 2012 Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).  

In November 2013, the Board reopened the Veteran's service connection claim for PTSD and remanded the case for RO consideration, as well as to provide the Veteran an opportunity to submit a signed statement from his cousin regarding his recollections of the Veteran's claimed in-service stressors.  

The Veteran appeared and provided testimony before the undersigned Veterans Law
Judge (VLJ) in June 2010.  A transcript of the hearing has been associated with the
claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Board regrets any further delay in adjudicating the Veteran's claim, but finds that remand is necessary in order to ensure the Veteran receives all correspondence sent by VA and has an opportunity to respond as appropriate.  

In November 2013, the Board reopened the Veteran's service connection claim for PTSD and remanded the case for RO consideration, as well as to provide the Veteran an opportunity to submit a signed statement from his cousin regarding his recollections of the Veteran's claimed in-service stressors.  The Appeals Management Center (AMC) sent the Veteran a November 2013 letter requesting a signed statement from his cousin, as well as a February 2014 Supplemental Statement of the Case (SSOC) informing the Veteran of the reasons for continued denial of his claim.  

Unfortunately, a review of the record shows that due to confusion regarding the Veteran's correct mailing address, the Veteran did not receive the November 2013 Board decision or AMC letter, or the February 2014 SSOC.  

The record shows the Veteran submitted a VA Form 572, Request for Change of Address, as well as direct deposit information for a new bank account in November 2013.  The Veteran indicated that his new address was on Trophy Drive in San Diego, CA, and that the new bank account had been opened in La Mesa, CA.  The forms were received by the Albuquerque RO on November 13, 2013.  

A copy of the Board decision was sent to the Veteran's prior address of record, an Albuquerque, NM post office box, on November 15, 2013.   The letter from the AMC requesting the Veteran submit a signed statement from his cousin as evidence in support of his claim was sent to the Veteran's Albuquerque post office box on November 20, 2013.  

A statement from the Veteran regarding his current PTSD symptoms, his claimed in-service stressors, and his current mental health treatment was acknowledged as received on November 26, 2013 in the February 2014 SSOC.  Unfortunately, the record does not indicate to whom the Veteran's statement was addressed or from where it was mailed, and the Veteran's statement does not show a date stamp.  However, the Veteran's statement does not acknowledge receipt of the November 15, 2013 Board decision or the November 20, 2013 letter from the AMC or address the contents of either the decision or the letter.  The Veteran reported in his statement that in addition to receiving treatment in Albuquerque, he was on a waiting list for treatment at the La Jolla, CA VA Medical Center (VAMC), which indicates that he had moved or was soon moving to that area.  

While this is  not clear, given the proximity in time between the Board decision and AMC letter dispatch dates and the purported receipt date of the Veteran's statement, as well as the contents of the Veteran's statement, it appears the Veteran never received the November 15, 2013 Board decision or the November 20, 2013 AMC letter.

The Veteran's representative also submitted notice of the Veteran's new La Mesa, CA address, which was received by the Albuquerque RO on December 5, 2013.  The Board notes there was a slight discrepancy between the new address provided by the Veteran and that provided by his representative.  Although both addresses show the same number address on Trophy Drive, the address provided by the Veteran showed the city as San Diego, which the one provided by his representative showed the city as La Mesa.  It appears from the record that La Mesa is a city within the county of San Diego, and that the two addresses provided are in fact the same property.  The claims file does not contain any indication that VA attempted to clarify any confusion surrounding this address with the Veteran.  

In February 2014, the AMC issued an SSOC continuing the denial of the Veteran's service connection claim for PTSD.  The SSOC stated that the AMC had requested the Veteran submit a signed statement from his cousin, and that such a statement had never been received.  As noted above, the February 2014 SSOC was sent to the Veteran's Albuquerque post office box address.  

There is no indication in the record that the Veteran has ever received a copy of the November 15, 2013 Board decision, the November 20, 2013 AMC letter, or the February 2014 SSOC.  The Veteran and his representative clearly provided notice of the Veteran's new California address to the Albuquerque RO in November and December 2013.  The Board notes this information may not have been timely conveyed from the Albuquerque RO to the Board or to the AMC.  The Veteran's present address shown in the claims file is the Trophy Drive address in La Mesa, CA.  In order to ensure the Veteran receives all VA correspondence, all components of VA must correspond with the Veteran at this current address of record.  

In this regard, the Board must emphasize with both the Veteran and his representative that it is there duty for the Veteran to provide the VA with an accurate address (or contact information) so that VA may reach the Veteran when needed, and that this information must be undated as quickly as possible when it is out of date.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Send the Veteran and his representative copies of the November 15, 2013 Board decision, the November 20, 2013 letter from the AMC requesting that he provide a signed statement from his cousin, and the February 2014 SSOC, ensuring they are mailed to his current address of record. 

As the record indicates the Veteran has provided VA with several telephone numbers, the RO/AMC may wish to contact the Veteran by phone prior to sending the above documents in order to confirm that his Trophy Drive address in La Mesa is in fact still current (this is a suggestion, not a requirement by the Board).  

2. After these documents are mailed to the Veteran's current address, the Veteran and his representative must be afforded an opportunity to respond to the request for submission of specific evidence in the November 2013 AMC letter and to the February 2014 SSOC.  

3. Then, the RO should readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



